Citation Nr: 1501718	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  His decorations for his active duty service include a Purple Heart.  The Veteran died in December 2006.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The immediate cause of death listed on the death certificate was myocardial infarction.

2.  The best medical evidence of record shows that the Veteran's service-connected disabilities were a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014).  

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered as a contributory cause of death when it contributed substantially or materially; combined to cause death; and aided or lent assistance to the production of the death.  It must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant has asserted that the Veteran's service-connected disabilities of the left leg as a result of a gunshot wound contributed to his death.

The Board notes that the Veteran's death certificate listed myocardial infarction under the immediate cause of death.

A January 2007 private medical opinion noted that the Veteran had diffuse atherosclerosis, resulting in coronary artery bypass surgery.  The doctor also noted that the Veteran's ability to exercise was limited by a left leg injury in 2003.  According to the medical opinion, exercise is a "strong recommendation to help promote the development of collateral circulation" in diffuse peripheral vascular disease.

A December 2007 VA examination opines that it "is less likely as not (less than 50/50 probability) that the Veteran's death by myocardial infarction is related to his service-connected conditions that occurred approximately 61 years' prior to his death."  The examiner noted that there are a significant number of deaths from myocardial infarction each year in the United States and that the Veteran had several major risk factors for a myocardial infarction including cigarette smoking, diabetes, hyperlipidemia, hypertension, over the age of 45, left ventricular hypertrophy and hypothyroidism.

The Board notes that the December 2007 VA examiner did not address whether the Veteran's service-connected left leg disabilities contributed to the Veteran's cause of death.  The examiner also did not address the January 2007 private opinion that provided a link between the Veteran's service-connected disabilities and his cause of death.

In this regard, the seriousness of the Veteran's service connected disabilities (made clear from both the record and the highly credible testimony of the appellant), caused by his highly honorable service in World War II, and the clear impact it had on his ability to function, cannot be overlooked by the undersigned. 

In light of the Veteran's serious service-connected disabilities and the January 2007 opinion that demonstrated that the Veteran's left leg disabilities contributed to his heart problems, the Board grants the appellant the benefit of the doubt and finds that service connection for the Veteran's cause of death is warranted. 



ORDER

Entitlement to service connection for the Veteran's cause of death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


